REASONS FOR ALLOWANCE
Claims 1-6 and 10-29  are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a foot pedal apparatus for use with a robotic surgery system workstation, the apparatus comprising: a first mount configured to be mounted to the workstation; a second mount configured to be mounted to the workstation; a pivotable platform extended between the first and second mounts, the pivotable platform being mounted on a rod extending between the first and second mounts; a first pedal mounted on the pivotable platform and including a first upwardly disposed actuation surface, the first actuation surface positioned at a first angle relative to a floor surface; and a second pedal mounted vertically elevated with respect to the first pedal and including a second upwardly disposed actuation surface, the second actuation surface positioned at a second angle relative to the floor surface, the second pedal including at least a proximal portion overlapping a distal portion of the first pedal, wherein the pivotable platform is configured to pivot and alter at least one of the first angle of the first actuation surface or the second angle of the second actuation surface relative to the floor surface to facilitate ergonomic operation of the first and second pedals, wherein the pivotable platform is configured to pivot on the rod between a first position in which the pivotable platform is lowered toward the floor surface to permit a user to engage first and second pedals and a second position in which the pivotable platform is at least partially raised away from the floor surface to permit transporting the workstation, and wherein the pivotable platform comprises an opening configured to receive a fastener of the first mount to retain the pivotable platform in the second position, as required by claim 1; and a foot pedal apparatus for use with a robotic surgery system workstation, the apparatus comprising: a first mount configured to be mounted to the workstation; a second mount configured to be mounted to the workstation; a pivotable platform extended between the first and second mounts, the pivotable platform comprising a first protrusion and a second protrusion positioned on respective sides of a bottom portion of the pivotable platform, each of the first protrusion and the second protrusion comprising an opening housing a rod; a first pedal mounted on the pivotable platform and including a first upwardly disposed actuation surface, the first actuation surface positioned at a first angle relative to a floor surface; and a second pedal mounted vertically elevated with respect to the first pedal and including a second upwardly disposed actuation surface, the second actuation surface positioned at a second angle relative to the floor surface, the second pedal including at least a proximal portion overlapping a distal portion of the first pedal, wherein the pivotable platform is configured to pivot and alter at least one of the first angle of the first actuation surface or the second angle of the second actuation surface relative to the floor surface to facilitate ergonomic operation of the first and second pedals, as required by claim 22.
Savall et al. (2018/007034 A1), Goldberg et al. (U.S. P.G. Publication No. 2010/0225209 A1), and Krebs et al. (WO 9410962 A1) do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, the pivotable platform comprising a first protrusion and a second protrusion positioned on respective sides of a bottom portion of the pivotable platform, each of the first protrusion and the second protrusion comprising an opening housing a rod, the pivotable platform is configured to pivot on the rod between a first position in which the pivotable platform is lowered toward the floor surface to permit a user to engage first and second pedals and a second position in which the pivotable platform is at least partially raised away from the floor surface to permit transporting the workstation, and wherein the pivotable platform comprises an opening configured to receive a fastener of the first mount to retain the pivotable platform in the second position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656